  Case 18-12187         Doc 21     Filed 03/13/19 Entered 03/13/19 12:13:43              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-12187
         THERON WEAVER

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/26/2018.

         2) The plan was confirmed on 06/13/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 02/13/2019.

         6) Number of months from filing to last payment: 5.

         7) Number of months case was pending: 11.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-12187        Doc 21       Filed 03/13/19 Entered 03/13/19 12:13:43                   Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                   $400.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                      $400.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $213.44
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                        $14.80
    Other                                                                 $171.76
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $400.00

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim          Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted       Allowed        Paid         Paid
AMERICAN INFOSOURCE              Unsecured          94.97           NA            NA            0.00       0.00
ARMOR SYSTEM CORP                Unsecured          59.00         59.00         59.00           0.00       0.00
AT&T SERVICES INC                Unsecured         904.00        904.26        904.26           0.00       0.00
CHECK N GO                       Unsecured         200.00           NA            NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      6,265.28       5,541.48      5,541.48           0.00       0.00
Convergent Outsourcing Inc       Unsecured         770.00           NA            NA            0.00       0.00
GLOBAL PAYMENTS                  Unsecured         150.00        150.00        150.00           0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured      5,520.41            NA            NA            0.00       0.00
INTERNAL REVENUE SERVICE         Priority           50.46           NA            NA            0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured         958.79           NA            NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         637.50           NA            NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         525.00        525.00        525.00           0.00       0.00
Meade & Associates               Unsecured         113.00           NA            NA            0.00       0.00
MIDLAND FUNDING                  Unsecured         300.00        756.15        756.15           0.00       0.00
MIDLAND FUNDING LLC              Unsecured         756.00           NA            NA            0.00       0.00
Mrs Bpo Llc                      Unsecured         525.00           NA            NA            0.00       0.00
ORION PORTFOLIO SERVICES LLC     Unsecured         170.00        170.00        170.00           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured         431.00        431.46        431.46           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured         425.00        425.20        425.20           0.00       0.00
TOTAL FINANCE AC LLC             Unsecured      7,042.00       8,524.04      8,524.04           0.00       0.00
U S Dept Of Ed/gsl/atl           Unsecured      7,904.00            NA            NA            0.00       0.00
U S Dept Of Ed/gsl/atl           Unsecured      5,997.00            NA            NA            0.00       0.00
U S Dept Of Ed/gsl/atl           Unsecured      5,919.00            NA            NA            0.00       0.00
U S Dept Of Ed/gsl/atl           Unsecured      5,611.00            NA            NA            0.00       0.00
U S Dept Of Ed/gsl/atl           Unsecured      4,940.00            NA            NA            0.00       0.00
U S Dept Of Ed/gsl/atl           Unsecured      4,911.00            NA            NA            0.00       0.00
U S Dept Of Ed/gsl/atl           Unsecured      4,896.00            NA            NA            0.00       0.00
U S Dept Of Ed/gsl/atl           Unsecured      3,808.00            NA            NA            0.00       0.00
U S Dept Of Ed/gsl/atl           Unsecured      3,503.00            NA            NA            0.00       0.00
U S Dept Of Ed/gsl/atl           Unsecured      3,121.00            NA            NA            0.00       0.00
U S Dept Of Ed/gsl/atl           Unsecured      2,910.00            NA            NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-12187           Doc 21     Filed 03/13/19 Entered 03/13/19 12:13:43                 Desc Main
                                       Document Page 3 of 4



Scheduled Creditors:
Creditor                                        Claim        Claim        Claim        Principal       Int.
Name                                 Class    Scheduled     Asserted     Allowed         Paid          Paid
U S Dept Of Ed/gsl/atl            Unsecured      2,531.00           NA           NA            0.00        0.00
US DEPT OF EDUCATION              Unsecured      9,504.00    65,756.48     65,756.48           0.00        0.00


Summary of Disbursements to Creditors:
                                                              Claim          Principal                Interest
                                                            Allowed              Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00                $0.00               $0.00
      Mortgage Arrearage                                      $0.00                $0.00               $0.00
      Debt Secured by Vehicle                                 $0.00                $0.00               $0.00
      All Other Secured                                       $0.00                $0.00               $0.00
TOTAL SECURED:                                                $0.00                $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00                $0.00               $0.00
       Domestic Support Ongoing                               $0.00                $0.00               $0.00
       All Other Priority                                     $0.00                $0.00               $0.00
TOTAL PRIORITY:                                               $0.00                $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                             $83,243.07                 $0.00               $0.00


Disbursements:

        Expenses of Administration                               $400.00
        Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                            $400.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-12187         Doc 21      Filed 03/13/19 Entered 03/13/19 12:13:43                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/13/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
